Dismissed and Memorandum Opinion filed November 6, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00714-CV

 IN THE INTEREST OF D.L.M., D.R.M., D.A.M., AND A.D.M., Minor Children


                      On Appeal from the 309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-45218


                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed July 25, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On September 27, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justice Brown and Busby




                                           2